In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-13-00339-CR
                             ________________________

                           JAMES JAY LARGE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE



                          On Appeal from the 181st District Court
                                   Randall County, Texas
               Trial Court No. 16,028-B; Honorable John B. Board, Presiding


                                   October 16, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, James Jay Large, was convicted in 2007 of four counts of aggravated

sexual assault of a child and sentenced to thirty years confinement for Count I, fifteen

years confinement for Count II and twenty-five years confinement for Counts III and IV.

The documents filed by Appellant reflect that his conviction was the result of a plea

bargain. On October 15, 2013, Appellant, proceeding pro se, filed a notice of appeal in
the trial court requesting permission to appeal based on newly discovered evidence.

For the reasons expressed herein, we dismiss this purported appeal for want of

jurisdiction.


       A timely and proper notice of appeal invokes this Court=s jurisdiction. State v.

Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000). When, as here, no motion for new

trial was filed, the notice of appeal was required to be filed within thirty days after the

day Appellant’s sentence was imposed. TEX. R. APP. P. 26.2(a)(1). The deadline could

have been extended if, within fifteen days of the deadline, Appellant had filed the notice

with the trial court clerk and had also filed a motion for extension of time in compliance

with Rule 10.5(b) of the Texas Rules of Appellate Procedure in this Court. See TEX. R.

APP. P. 26.3. This Court has no authority to invoke Rule 2 of the Texas Rules of

Appellate Procedure to enlarge the time in which to file a notice of appeal. See TEX. R.

APP. P. 2; Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).


       The District Clerk’s Certificate filed in this Court with the notice of appeal reflects

that Appellant’s sentence was imposed in open court on July 25, 2007. No motion for

new trial having been filed, the thirtieth day to file the notice of appeal was August 24,

2007. Applying the fifteen day extension provided by Rule 26.3 extended the deadline

to Monday, September 10, 2007.1 The notice of appeal, however, was not filed until

more than six years later on October 15, 2013, after all deadlines for doing so had

expired.



1
 The fifteenth day fell on Saturday, September 8th, but was extended to September 10, 2007, pursuant to
Rule 4.1(a) of the Texas Rules of Appellate Procedure.


                                                  2
       Although Appellant could be entitled to relief by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals for consideration of an

out-of-time appeal pursuant to TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2012), his untimely filing of his notice of appeal herein prevents this Court from

acquiring jurisdiction to entertain his appeal at this time.


       Consequently, this purported appeal is dismissed for want of jurisdiction.



                                                   Patrick A. Pirtle
                                                       Justice


Do not publish.




                                               3